Citation Nr: 1701033	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to an effective date earlier than November 2, 2010 for the grant of a 10 percent rating for service-connected bilateral inguinal hernia disability.

4.  Entitlement to effective dates earlier than November 2, 2010, and December 16, 2013, for the awards of 10 percent ratings for residual scar of inguinal hernia surgery.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In the September 2015 remand, the Board construed the Veteran's May 2015 written statement as a timely filed notice of disagreement (NOD) with the effective date of the increased ratings for service-connected bilateral inguinal hernia and residual scar awarded in a May 2014 rating decision.  In that decision, ratings for both the hernia and the scar were increased from 0 to 10 percent effective April 29, 2014.  The issues were remanded for the issuance of a statement of the case (SOC) addressing those matters in conformance with Manlincon v. West, 12 Vet. App. 238 (1999).  

In September 2016, the RO issued a rating decision which granted an earlier effective date of November 2, 2010 for the increased rating for service-connected bilateral inguinal hernia on the basis of clear and unmistakable error (CUE).  That decision also found that a 10 percent rating was warranted for the scar from December 16, 2013.  In addition, the September 2016 rating decision determined that there was CUE in an earlier rating decision of September 2013 which had granted a staged rating of 10 percent for the scar from December 20, 2010, and 0 percent from June 14, 2013.  The September 2016 rating decision granted an earlier effective date for the 10 percent period to November 2, 2010.  

The Veteran submitted statements in lieu of a VA Form 9 in September 2016.  Therefore, the matters are now properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran's right knee disability is causally related to, or aggravated by, service.

2.  The most probative evidence of record is against a finding that the Veteran's left knee disability is causally related to, or aggravated by, service.

3.  In a July 2014 decision, the Board denied a compensable rating for bilateral inguinal hernia prior to April 28, 2014.

4.  Factual entitlement to an evaluation of 10 percent for residual scar of inguinal hernia surgery did not arise until November 2, 2010.

5.  The evidence shows that the Veteran's service-connected residual scar of inguinal hernia surgery was painful throughout the appeals period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for an effective date prior to November 2, 2010, for the assignment of a 10 percent rating for bilateral inguinal hernia have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. § 3.102, 3.400 (2016).

4.  The criteria for an effective date prior to November 2, 2010, for the assignment of a 10 percent rating for residual scar of inguinal hernia surgery have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. § 3.102, 3.400 (2016).

5.  Throughout the period on appeal, the criteria for a disability rating of 10 percent, but no higher, for service-connected residual scar of inguinal hernia surgery have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties and Notice

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All of the relevant development requested by the Board's September 2015 and July 2014 remands were fully completed as the AOJ scheduled a VA examination that was conducted.  The remands also requested that steps be taken to obtain additional treatment records.  In November 2014 the Veteran had submitted a VA-Form 21-4142a (General Release for Medical Provider Information) detailing provider information and treatment dates for Dr. Simpson, Dr. Mohseni, and Dr. Patel.  However, VA did not take steps to obtain those records at that time.  The Board remanded the matter in September 2015 and requested that steps be taken to obtain records from those doctors.  The November 2014 VA-Form 21-4142a was stale and updated releases were requested from the Veteran.  The Veteran did not respond with a VA-Form 21-4142a.  However, he did submit a couple of treatment records from private medical providers.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, there has been substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection Claim

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed in 38 C.F.R. § 3.309(a).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board acknowledges that the Veteran had right knee complaints in service; however, the Board finds, for the reasons noted below, that service connection for a current bilateral knee disability is not warranted.
On January 16, 1959, the Veteran complained of right knee pain lasting the previous three weeks.  He denied any recent injury.  X-rays taken shortly thereafter and were negative.  There are no other service treatment records that note any complaints or treatment of the Veteran's knees.  There are further service treatment records, including complaints of ankle pain, but nothing further concerning the knees.

In May 1958, he complained of experiencing swollen ankles a couple times a year.  X-rays were negative.  He was treated in June with an ace bandage for the ankles.  The Board notes that a prior Board decision denied service connection for a bilateral ankle disability in a July 2014 decision.

The Veteran underwent a separation examination in July 1959.  Clinical evaluation of the lower extremities showed normal results.  On the Report of Medical History completed at the time, the Veteran reported that he was in good health.  He denied swollen or painful joints.  He also denied having a tricked or locked knee.  Therefore, half a year after complaining of knee pain, the Veteran reported no ongoing knee conditions at the time of his separation.

The Veteran underwent a VA examination of the knees in July 2012.  He reported that he has daily knee pain with weight bearing.  He claimed to have had knee pain since service.  No trauma was reported.  He denied flare-ups.  Range of motion testing showed normal results.  He was able to perform repetitive-use testing with three repetitions without any limitation in motion.  The examiner reported that there was no functional loss and/or functional impairment of the knees.  Other testing also showed normal results.  The examination report indicates that imaging studies were conducted and did not show arthritis.

The examiner opined that the claimed condition was not related to service.  The following rationale was provided: "There is documentation of complaint of right knee pain with no trauma and negative films during service in 1959.  The symptoms are consistent with patella-femoral syndrome.  Since then there is no further documentation of any knee pain or issues.  The images are more suggestive of a vascular pathology."

There is a treatment record from Mosholu Park Radiology dated in April 2013 that has been submitted by the Veteran several times.  The treatment notes document arthritis in various joints.  However, this record does not document when arthritis first became a problem, nor is there any opinion that connects the Veteran's arthritis to the Veteran's period of service or within a year of service.  The record does note that the Veteran has a history of non-inflammatory arthritis of the knees.  There is no evidence of fracture or dislocation.  "There is noted to be mild osteoarthritis of the bilateral knees along with mild narrowing of the medial and patellofemoral compartment bilaterally along with mild osteophyte formation."

The Veteran underwent another VA examination in December 2014.  He was diagnosed with mild bilateral knee joint osteoarthritis.  The examination report noted that the Veteran said he was in the hospital during service after experiencing swelling of the knees and he was placed in a hard cast.  The Board notes that the STRs do not support the Veteran's full assertion, including being hospitalized for his knees or being put in a hard cast.  The Veteran also claimed that his knee pain started 55 years prior to the examination due to arthritis.  The Veteran complained of daily diffuse arthralgias for which he takes over-the-counter NSAIDs, including Aleve.

The Veteran denied flare-ups that impact the function of the knee and/or lower leg.  The functional loss or functional impairment the Veteran identified was pain.  Initial range of motion testing showed normal results.  No pain was noted.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of pain on weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing showed normal results and there was no muscle atrophy.

The examiner opined that the bilateral knee condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The following rationale was provided: "STRs document that in January 1959 [the Veteran] has pain in his right knee for 3 weeks.  He denies any acute injury.  X-rays were negative and the doctor diagnosed him with a sprain (since there was no injury the more likely diagnosis would have been patella-femoral syndrome).  The physician prescribed hot soaks and aspirin.  No other knee complaints until 40-50 years later.  Present X-rays show mild [osteoarthritis] to bilateral knees which are compatible with age related changes."

There are more recent VA treatment records that continue to note knee pain and arthritis.  However, these records do not offer any opinion on etiology or link the bilateral knee condition with service.

Based on the record as a whole, the Board finds that service connection for a bilateral knee disability is not warranted.  While the Veteran complained of right knee pain in service, the preponderance of the evidence is against a relationship between any current knee disability and the pain treated in service.  The probative and persuasive medical opinions of record do not support the claim.

The diagnosis of degenerative disease and whether an event or events in service is/are an etiological factor(s) for development of a knee disability such as degenerative disease of the knee absent evidence of continuity of complaints are medical questions beyond the realm of lay observation.  The first documentation of arthritis of the knees in the record was not until 2013, many years after service.  The Veteran's lay statements relating his current knee problems to his service are not competent evidence to establish that his degenerative disease was present prior to its diagnosis in 2013, especially given the contemporaneous clinical data indicating otherwise; arthritis is not a disability identified through the senses -the diagnosis requires diagnostic studies such as X-rays (which in 2012 showed that arthritis was not found).  Hence, service connection for such disability on the basis that it became manifest in service and has persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.
 
The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of arthritis and knee conditions.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).
 
In sum, service connection is not warranted because the records contemporaneous to service reflect that the Veteran's knees were normal at separation and he was not diagnosed with a knee condition at that time or within one year of separation from service.  X-rays during service were negative for arthritis.  There is no competent credible evidence which supports a finding that his current knee disability is related to service, and the most probative evidence reflects that his knee disability is most likely not related to service and is more likely related to age-related changes.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier Effective Date Claims

Except as otherwise provided, the effective date of an award of an increase shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.

[The Board recognizes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.]

The Veteran seeks entitlement to an effective date prior to November 2, 2010, for the grants of an evaluation of 10 percent disabling for bilateral inguinal hernia and residual scar.  As will be detailed below, an effective date for the 10 percent ratings prior to November 2, 2010 is not warranted.

The Veteran's claim for service connection for bilateral inguinal hernia is quite complicated and lengthy.  He had initially filed the claim of service connection on August 4, 2000.  The claim for service connection was initially denied in a March 2002 rating decision.  The Veteran submitted a timely notice of disagreement.  Unfortunately, the RO failed to process the Veteran's appeal.  After filing another claim of service connection in February 2010, the Veteran was granted service connection for bilateral inguinal hernia.  He was granted a noncompensable rating (that is, 0%) and the effective date was August 4, 2000.

Following the March 2010 rating decision, the Veteran filed a notice of disagreement in July 2010 seeking a higher rating for his bilateral inguinal hernia.  That initial increased rating claim remained on appeal through a number of additional decisions.  July and September 2013 statement of the cases maintained the noncompensable (0%) rating.  Then, in a September 2013 rating decision, the RO granted an additional rating for a residual scar following a hernia procedure.  (As will be discussed below, the Veteran underwent a surgical procedure for his bilateral inguinal hernia on November 2, 2010).  The September 2013 rating decision staged the ratings for the scar as 10 percent effective December 20, 2010 and then noncompensable (0%) effective June 14, 2013.

The appeal for an initial increased rating was perfected.  The Veteran testified on the issue of an increased rating for bilateral inguinal hernia before a Veterans Law Judge other than the undersigned in December 2013.  That Veterans Law Judge then remanded the issue, among others, for a VA examination.  A VA examination was conducted in April 2014.  In a May 2014 rating decision, the RO increased the bilateral inguinal hernia to 10 percent and the residual scar to 10 percent both effective April 28, 2014.  The increased rating claim for bilateral inguinal hernia then returned to the Board.  The same Veterans Law Judge who wrote the January 2014 remand, then denied the claim for an increased rating in a July 2014 decision, the issue of an increased rating for the scar was not addressed.  In part, the Board found that a rating in excess of 0 percent for bilateral inguinal hernia for the period prior to April 28, 2014, were not met.

Subsequent to that Board decision, the Veteran filed a statement that the Board considered a notice of disagreement to the effective dates granted in the May 2014 rating decision.  As noted above, after the undersigned Veterans Law Judge remanded for the RO to issue a statement of the case, the Veteran was granted earlier effective dates.  Currently, the Veteran's effective date for the 10 percent rating for the inguinal hernia is November 2, 2010.  The 10 percent rating for the scar is currently assigned from November 2, 2010, and 0 percent from June 14, 2013.  The September 2016 rating decision granted an earlier effective date for the 10 percent period for the scar from November 2, 2010 to June 13, 2013, and from December 16, 2013.  

Turning to the issue of the rating for the residual scar first, the Board notes that the date upon which that disability became factually ascertainable is November 2, 2010, the date of the hernia surgery.  Therefore, as it is not factually ascertainable that the Veteran is entitled to an evaluation of 10 percent disabling for the residual scar during the period prior to the surgery, an effective date prior to November 2, 2010, is denied.

However, the Veteran has a staged rating for the scar: 10 percent from November 2, 2010 to June 13, 2013; noncompensable from June 14, 2013 to December 15, 2013; and 10 percent thereafter.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

38 U.S.C.A. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The residual scar is rated under Diagnostic Code 7804.  That code allows for a 10 percent rating for one or two scars that are painful or unstable.  The medical evidence, including from the May 2014 VA examination, indicates that the Veteran has 4 scars.  The size of the scars are 2cm, 3, cm, 5cm, and 5cm.  Two of the scars are painful.  None of the scare are unstable.  The Veteran did not say that there was a period in 2013 when the two scars were not painful.  The Veteran's statements and the medical evidence of record does not warrant the decrease between June 13, 2013 and December 15, 2013.  Therefore, the Board concludes that affording the Veteran the benefit of the doubt a 10 percent rating is warranted throughout the period on appeal.

A higher rating under Diagnostic Code 7804 would not be warranted because the Veteran only has two painful scars.  Also, a higher rating under 7801 is not warranted because the scars are not deep and nonlinear.

Next, the Veteran is also seeking an earlier effective date for the 10 percent rating for the bilateral inguinal hernia.  When the claim was previously before the Board in September 2015, the effective date for that award was April 28, 2014.  Subsequently, the RO changed the effective date of the award to November 2, 2010.  

As noted, this claim has been on appeal since August 4, 2000.  From the Veteran's numerous written statements, it is clear that he feels that the 10 percent should be awarded earlier.  However, he has argued for different dates on different submissions.  On the May 2015 statement, the Veteran seemed to be requesting a compensable rating to 1995.  However, this is clearly not warranted.

In this regard, the Board notes that it is precluded from looking behind the July 2014 Board decision which determined that a compensable rating was not warranted for the inguinal hernia prior to April 28, 2014.  To look behind the July 2014 Board decision in an attempt to ascertain an earlier time for which entitlement arose for a 10 percent rating would deprive the July 2014 Board decision of finality.  McGinnis v. Brown, 4 Vet.App. 239, 244 (1993); see also VA O.G.C. Prec. Op. No. 14-95.  Accordingly, the Board finds that an effective date earlier than November 2, 2010, for the 10 percent rating for the inguinal hernia is not warranted.



ORDER

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for left knee disability is denied.

An effective date earlier than November 2, 2010, for the grant of an increased 10 percent rating for service-connected bilateral inguinal hernia disability is denied.

An effective date of November 2, 2010, and no earlier, for the grant of an increased 10 percent rating for residual scar of inguinal hernia surgery is granted and effective for the entire period since November 2, 2010.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


